DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claim 1(medium), 8 (device) and 10(method) are directed to a device, method and medium for comparing and organizing information and resolving conflicting classifications.  The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  Further the claimed invention appears to be something that can be performed by head and hand 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites the additional elements of presuming a character encoding of the medical information based on the locale information acquired in the acquiring.  These elements are recited at a high level of generality and are well-understood, routine, and conventional activities in the GUI art.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
Claims 2-7, 9 and 11 recite the same abstract idea as identified with regard to claim 1, which is comparing and organizing information and resolving conflicting classifications, and determining an encoding declaration based on comparison, but without further detail thus is directed to the abstract idea also. These claims are not patent eligible. The components as recited only perform a generic function like 

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office  action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an acquirer and a presumption unit in claim 8 and a determination unit and a selection receiver in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 7.30.06)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmons et al. (Emmons) US 2016/0378722.
In regard to claim 1, Emmons disclose A non-transitory storage medium that stores a computer readable program for a computer of a medical information processing device configured to output and/or input medical information, the program causing the computer to perform: ([0064]-[0069] a data processing system with a processor, medium with input and output information)  
acquiring locale information in environment information of the medical information processing device; ([0020]-[0027] recognize the location of the user based on the geo-cultural information of a device associated with the user) and 

In regard to claims 8, claim 8 is a device claim corresponding to the medium claim above 1 and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 10, claims 10 is a method claim corresponding to the medium claim above 1 and, therefore, are rejected for the same reasons set forth in the rejections of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 4-5, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (Emmons) US 2016/0378722 in view of Shibata US 2011/0157634
In regard to claim 2, Emmons disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons fail to explicitly disclose “wherein the program further causes the computer to perform: determining whether an encoding declaration of the medical information includes a deficit or an inconsistency with the presumed encoding in the presuming; and in response to determination, in the determining, that the encoding declaration includes the deficit or the inconsistency, receiving input of a user selection concerning whether the presumed encoding in the presuming is to be specified in the encoding declaration.”
Shibata disclose wherein the program further causes the computer to perform: determining whether an encoding declaration of the medical information includes a deficit or an inconsistency with the presumed encoding in the presuming; ([0010][0060]-[0067] [0077]determine a mismatch of encoding system exists) 
and in response to determination, in the determining, that the encoding declaration includes the deficit or the inconsistency, receiving input of a user selection concerning whether the presumed encoding in the presuming is to be specified in the encoding declaration. ([0010][0060]-[0067] [0077]  a mismatch of encoding system exists and receive a user input to specify a new encoding system)

In regard to claim 4, Emmons disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons fail to explicitly disclose “wherein the program further causes the computer to perform: excluding an encoding that is impossible as the encoding of the medical information from multiple encoding options for the presuming based on a range of character codes used in the medical information.”
Shibata disclose wherein the program further causes the computer to perform: excluding an encoding that is impossible as the encoding of the medical information from multiple encoding options for the presuming based on a range of character codes used in the medical information. (Fig. 8 [0060]-[0067] only display the encoding options possible based on the character codes used in the information) 

In regard to claim 5, Emmons and Shibata disclose The non-transitory storage medium according to claim 2, the rejection is incorporated herein.
But Emmons fails to explicitly disclose “wherein the program further causes the computer to perform: specifying the encoding according to the user selection in the receiving in the encoding declaration.”
Shibata disclose wherein the program further causes the computer to perform: specifying the encoding according to the user selection in the receiving in the encoding declaration. (Fig. 8 [0060]-[0067] selecting Japanese, for example, based on user selection button displayed) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Shibata’s method 
In regard to claim 7, Emmons disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons fails to explicitly disclose “wherein the medical information is included in at least one of:  a medical image generated by an imaging apparatus; a report created in a report system; and order information generated by an ordering system.”
Shibata disclose wherein the medical information is included in at least one of:  a medical image generated by an imaging apparatus; a report created in a report system; and order information generated by an ordering system. ([0011] [0029] [0035][0036] an image generated by the system, or a report created, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Shibata’s method of encoding system conversion into Emmons’s invention as they are related to the same 
In regard to claims 9, claim 9 is a device claim corresponding to the medium claim above 2 and, therefore, are rejected for the same reasons set forth in the rejections of claim 2.
In regard to claim 11, claim 11 is a method claim corresponding to the medium claim above 2 and, therefore, are rejected for the same reasons set forth in the rejections of claim 2.
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (Emmons) US 2016/0378722 in view of Nakamura US 2013/0176589
In regard to claim 3, Emmons disclose The non-transitory storage medium according to claim 1, the rejection is incorporated herein.
But Emmons fail to explicitly disclose “wherein the program further causes the computer to perform: reading the medical information;

Nakamura disclose wherein the program further causes the computer to perform: reading the medical information; ([0017]-[0019] receive the information)
and determining whether an escape sequence for switching the character encoding is established in the medical information read in the reading. ([0017]-[0019] [0062] ESC command is identified to convert the encoding system)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Nakamura’s method of character code conversion into Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Nakamura’s method of character code conversion would help to provide more user desired contents into’ Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that character code conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.
In regard to claim 6, Emmons disclose The non-transitory storage medium according to claim 3, the rejection is incorporated herein.

Nakamura disclose wherein the program causes the computer to perform: in response to determination, in the determining, that the escape sequence is not established, the acquiring and the presuming. ([0062]-[0066]  determine if the command start with ESC and contain character codes is exist)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Nakamura’s method of character code conversion into Emmons’s invention as they are related to the same field endeavor of information processing. The motivation to combine these arts, as proposed above, at least because Nakamura’s method of character code conversion would help to provide more user desired contents into’ Emmons’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that character code conversion would help to provide more intuitive ways to display digital contents based on the encoding method desired and therefore improve user experience using the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20150095016 A1 	April 2, 2015			 Karres et al.
ONTOLOGICALLY DRIVEN PROCEDURE CODING 
Karres et al. disclose Computer implemented systems and methods of processing clinical documentation for a multi-axial coding scheme include inputting clinical documentation from memory operatively coupled with a computer system, and executing a natural language processor configured to process narrative text in the clinical documentation. The processor segments the narrative text based on boundaries defined in the clinical documentation, sequences words in the narrative text based on the segmentation, and maps the sequenced words to semantic objects in an ontology database. The ontology defines classes of semantic objects and relationships between them, corresponding to the multi-axial coding scheme. The semantic objects are converted into characters and output into slots in a medical code, with the characters positioned in the slots based on the multi-axial coding scheme… see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143